Citation Nr: 0917393	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-29 808	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for damage to the left hip and back secondary 
to PCB exposure and/or treatment with prednisone under the 
provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1965 to June 
1967.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO), which found that new and material 
evidence had not been received to reopen the Veteran's claim.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in March 
2009, and a transcript of the hearing is of record.

Additional VA medical evidence was added to the claims files 
at the hearing in January 2009, after the November 2008 
supplemental statement of the case (SSOC), along with a 
written waiver of RO consideration of this evidence.  See 
38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In general, benefits are warranted under the provisions of 38 
U.S.C.A. § 1151 when disability of the veteran was caused by VA 
hospital care or medical or surgical treatment and the proximate 
cause of the disability or death was carelessness, negligence, 
lack of proper skill, error in judgment or similar instance of 
fault on the part of VA or an event not reasonably foreseeable.  
Compensation will not be payable for the continuance or natural 
progress of disease or injuries or for the necessary consequences 
of medical or surgical treatment.
A review of the claims files reveals that the Veteran 
testified at his March 2009 hearing that he was receiving 
Social Security Administration (SSA) disability benefits due 
to his back and other disabilities.  A copy of this award 
decision and the pertinent SSA records in support thereof are 
not on file.

Case law clearly establishes that once on notice of SSA 
records pertinent to an appellant's disability status, VA 
must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).    

Additionally, according to a March 2009 VA opinion added to 
the claims files at the Veteran's hearing, the Veteran was 
treated with prednisone for presumed Crohn's disease in 
December 2007 and the side effects of prednisone include 
impaired, skin healing, body fluid retention, decreased body 
growth, hypernatremia, disorder of the gastrointestinal 
tract, risk of infection, osteoporosis, depression, and 
adrenal insufficiency.  The December 2007 VA records of the 
Veteran's treatment with prednisone are not on file and 
should be obtained.

The Board also notes that the Veteran testified in March 2009 
that his treatment with prednisone by VA for the mistaken 
diagnosis of Crohn's disease, apparently thought to be due to 
his exposure to PCB, resulted in damage to his left hip and 
back, for which he should be awarded benefits under 38 U.S.C. 
§  1151 (2008).

Consequently, the Board finds that additional development is 
required prior to final adjudication of the issue on appeal.

Based on the above, this case is being remanded to the AMC/RO 
for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran must be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
both VA and non-VA, who may possess 
additional records pertinent to this 
claim, including VA treatment records 
dated in December 2007 and after.  After 
obtaining any necessary authorization 
from the Veteran for the release of any 
private medical records, the AMC/RO must 
obtain and associate with the file all 
records that are not currently on file.  
If the AMC/RO is unsuccessful in 
obtaining any records identified by the 
Veteran, it must inform the Veteran and 
his representative of this and provide 
them the opportunity to provide a copy 
of the outstanding medical records.

2.  The AMC/RO should also obtain, and 
associate with the claims files, a copy 
of the Veteran's SSA award decision and 
copies of the evidence relied upon in 
making the decision.  Note that under 38 
U.S.C. 
§ 5103A(b)(3), VA is obligated to 
continue trying to obtain evidence from 
a Federal department or agency "unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile."  

3.  Thereafter, the AMC/RO must 
readjudicate whether the Veteran's claim 
for damage to the left hip and back 
secondary to PCB exposure and/or 
treatment with prednisone under the 
provisions of 38 U.S.C. § 1151 should be 
reopened.  If the claim is reopened, the 
AMC/RO must arrange for review of the 
Veteran's claims files by a health care 
provider with appropriate expertise to 
determine whether the Veteran incurred 
additional disability as a result of VA 
care and treatment with prednisone, and 
if any additional disability found 
resulted through carelessness, 
negligence, lack of proper skill, error 
in judgment, or any circumstances that 
indicate fault on the part of VA or any 
unforeseen, untoward event.  The 
resulting opinion should include 
supporting rationale and must be 
associated with the claims files.  If an 
opinion cannot be provided without resort 
to speculation, this must be noted by the 
health care provider.  The report 
prepared must be typed.

4.  After the above actions have been 
completed, if the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case and then 
be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

